                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE MIDDLE DISTRICT OF TENNESSEE

    IN RE:                                                  CASE NO. 20-00855-MH3-7
    RIVERWOOD CABINS, LLC,                                  CHAPTER 7
                                                            JUDGE MARIAN HARRISON
            Debtor.

                            TRUSTEE’S FIRST REPORT OF SALE

            The trustee, Michael Gigandet, makes the following report of sale of the debtor’s

    assets (listed in detail in the debtor’s bankruptcy petition), in public on-line auction on or

    about June 11, 2020. Notice of this sale was provided to all creditors and parties in

    interest by Trustee’s Notice of Motion to Sell Property mailed on May 1, 2020 and by

    signature below, the trustee hereby certifies that there were no objections to the sale. The

    order authorizing the sale was entered on May 15, 2020.

            Sale documents can be found filed on-line in this case.

            The debtor is not entitled to an exemption from the sale of this property.

            Gross proceeds totaled $54,954.69. The credit card company deducted $1,387.14

    for processing costs. Sales taxes totaling $3,335.91 were collected in addition to the sales

    price and paid to the State of New York. The estate received the sum of $53,567.55.

            On July 30, 2020 the auctioneer commission was paid in the amount of $8,243.20

    representing 15% of $54,954.69. The estate retained a net of $45,324.35.

            The proceeds of this sale were incorrectly deposited into a related case, Woodtex,

    LLC, 20-01335 but were transferred to Riverwood Cabins, LLC account on August 24,

    2020.




Case 3:20-bk-00855       Doc 104    Filed 09/23/20 Entered 09/23/20 11:35:28                Desc Main
                                   Document     Page 1 of 25
                                 Respectfully submitted,

                                 LAW OFFICE OF MICHAEL GIGANDET
                                 /s/ Michael Gigandet
                                 __________________________
                                 Michael Gigandet, Trustee #11498
                                 208 Centre Street
                                 Pleasant View, TN 37146
                                 615-746-4949
                                 Fax: 615-746-4950
                                 michael@mgigandet.com



                               CERTIFICATE OF SERVICE

           I hereby certify that a copy of the foregoing Trustee’s First Report of Sale has
    been forwarded to the U. S. Trustee, 318 Customs House, 701 Broadway, Nashville, TN
    37203, on this the 23rd day of Sept., 2020.

                                        /s/Michael Gigandet
                                        __________________________
                                        Michael Gigandet




Case 3:20-bk-00855     Doc 104    Filed 09/23/20 Entered 09/23/20 11:35:28           Desc Main
                                 Document     Page 2 of 25
Case 3:20-bk-00855   Doc 104    Filed 09/23/20 Entered 09/23/20 11:35:28   Desc Main
                               Document     Page 3 of 25
Case 3:20-bk-00855   Doc 104    Filed 09/23/20 Entered 09/23/20 11:35:28   Desc Main
                               Document     Page 4 of 25
Case 3:20-bk-00855   Doc 104    Filed 09/23/20 Entered 09/23/20 11:35:28   Desc Main
                               Document     Page 5 of 25
Case 3:20-bk-00855   Doc 104    Filed 09/23/20 Entered 09/23/20 11:35:28   Desc Main
                               Document     Page 6 of 25
Case 3:20-bk-00855   Doc 104    Filed 09/23/20 Entered 09/23/20 11:35:28   Desc Main
                               Document     Page 7 of 25
Case 3:20-bk-00855   Doc 104    Filed 09/23/20 Entered 09/23/20 11:35:28   Desc Main
                               Document     Page 8 of 25
Case 3:20-bk-00855   Doc 104    Filed 09/23/20 Entered 09/23/20 11:35:28   Desc Main
                               Document     Page 9 of 25
Case 3:20-bk-00855   Doc 104 Filed 09/23/20 Entered 09/23/20 11:35:28   Desc Main
                            Document    Page 10 of 25
Case 3:20-bk-00855   Doc 104 Filed 09/23/20 Entered 09/23/20 11:35:28   Desc Main
                            Document    Page 11 of 25
Case 3:20-bk-00855   Doc 104 Filed 09/23/20 Entered 09/23/20 11:35:28   Desc Main
                            Document    Page 12 of 25
Case 3:20-bk-00855   Doc 104 Filed 09/23/20 Entered 09/23/20 11:35:28   Desc Main
                            Document    Page 13 of 25
Case 3:20-bk-00855   Doc 104 Filed 09/23/20 Entered 09/23/20 11:35:28   Desc Main
                            Document    Page 14 of 25
Case 3:20-bk-00855   Doc 104 Filed 09/23/20 Entered 09/23/20 11:35:28   Desc Main
                            Document    Page 15 of 25
Case 3:20-bk-00855   Doc 104 Filed 09/23/20 Entered 09/23/20 11:35:28   Desc Main
                            Document    Page 16 of 25
Case 3:20-bk-00855   Doc 104 Filed 09/23/20 Entered 09/23/20 11:35:28   Desc Main
                            Document    Page 17 of 25
Case 3:20-bk-00855   Doc 104 Filed 09/23/20 Entered 09/23/20 11:35:28   Desc Main
                            Document    Page 18 of 25
Case 3:20-bk-00855   Doc 104 Filed 09/23/20 Entered 09/23/20 11:35:28   Desc Main
                            Document    Page 19 of 25
Case 3:20-bk-00855   Doc 104 Filed 09/23/20 Entered 09/23/20 11:35:28   Desc Main
                            Document    Page 20 of 25
Case 3:20-bk-00855   Doc 104 Filed 09/23/20 Entered 09/23/20 11:35:28   Desc Main
                            Document    Page 21 of 25
Case 3:20-bk-00855   Doc 104 Filed 09/23/20 Entered 09/23/20 11:35:28   Desc Main
                            Document    Page 22 of 25
Case 3:20-bk-00855   Doc 104 Filed 09/23/20 Entered 09/23/20 11:35:28   Desc Main
                            Document    Page 23 of 25
Case 3:20-bk-00855   Doc 104 Filed 09/23/20 Entered 09/23/20 11:35:28   Desc Main
                            Document    Page 24 of 25
Case 3:20-bk-00855   Doc 104 Filed 09/23/20 Entered 09/23/20 11:35:28   Desc Main
                            Document    Page 25 of 25
